DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamb (US 3,051,232).
Regarding claim 1, Lamb discloses a device to operate a blind (directed to an intended use, the claim does not positively require limitations of a blind but a device with an intended use to operate a blind), the device comprising: 
an endless loop blind control element (19) for operating the blind; and
an enclosure (10) having an external surface that extends from a first end to a second end, said external surface surrounds an internal space (Lamb: Figures 1-3);

and a partition wall (Lamb: Figure 3, annotated below) disposed in said space between said first end to said second end.

    PNG
    media_image1.png
    661
    381
    media_image1.png
    Greyscale

Regarding claim 9, wherein said enclosure includes at least one partition wall (walls defining left and right sides of 15 and defining sides of the portions of 20 and 21 receiving 19; Lamb: Figure 2) disposed within said internal space of said enclosure, and a slit (openings 13 or 14) on said external surface extending from the first end to the second end to receive a portion of said endless loop blind control element (19) within the enclosure between said slit and said at least one partition wall (Lamb: Figures 1 and 2).  
Regarding claim 10, including one channel extending outwardly from said at least one partition wall between said first end to said second end opposite said slit (Lamb: Figure 2, slit defined as 13 or 14 with the partition wall defining 15 the enclosure further has a channel 20 or 
Regarding claim 18, including a first and second spaced apart partition walls (left and right walls defining 15) within said enclosure (10).  
Regarding claim 19, including a first and second partition wall (left and right walls of 15), wherein a first portion of said endless loop blind control element (19) is disposed within said enclosure between said first partition wall and said enclosure (within channel 20) and a second portion of said blind control element is disposed within said enclosure between said second partition wall and said enclosure slit (14) and said enclosure (within channel 21).  
Regarding claim 3, Lamb discloses a device to operate a blind (directed to an intended use), the device comprising:
(a) an endless loop blind control element (19); and 
(b) an enclosure (10) extending from a first end to a second end and comprising: 
(i) first and second spaced substantially parallel walls extending from said first end to a second end of said enclosure (see annotated Figure 2 below); and 
	Figure 2 of Lamb:

    PNG
    media_image2.png
    359
    506
    media_image2.png
    Greyscale


(iii) at least one channel (20 or 21) extending between said first end and said second end to receive said endless loop blind control element (19); 
said at least one channel defined by said at least one partition wall and a portion of said first and second spaced substantially parallel walls (Lamb: Figure 2); 
and said at least one channel (20 or 21) extending beyond said endless loop blind control element so as to inhibit access to the endless loop blind control element (as shown in Figure 2 the channel is larger than the control element and as portions that curve to inhibit access and inadvertent removal of the control element 19).  
Regarding claim 4, said at least one partition wall comprises first and second spaced partition walls defining a space (defining 15) between said partition walls (Lamb: Figure 2) and said first and second spaced substantially parallel walls.  
Regarding claim 5, said at least one channel (20 or 21) comprises a first channel (20) defined by said first partition wall and a first portion of said first and second substantially parallel walls and second channel (21) defined by said second partition wall and a second portion of said first and second substantially parallel walls. 
Regarding claim 6, wherein said enclosure is in the form of a flattened wand (10 is flattened) defining two opposed exterior edges (edges where 11/13 and 12/14 are located) where one of said edges presents said first channel (20) and said second edge presents said second channel (21) (Lamb: Figure 2).  
Regarding claim 7, wherein each of said channels extend beyond said endless loop blind control element (19) (Lamb: Figure 2 shows the channel extending beyond the control element).  
Regarding claim 8, as best understood, wherein each of said first and second portions of said spaced substantially parallel walls include concave formations remote from said first and second partition walls that narrows the first and second channels (the channels are circular and concave and narrow towards the slit openings). 
Regarding claim 11, said enclosure includes two spaced partition walls within said enclosure and said one channel (20 or 21) extends outwardly from said second partition wall between said first and said second end opposite a slit (between parallel walls) on said external surface extending from the first end to the second end to receive a portion of said endless loop blind control element within the enclosure between said slit and said at least one of said two spaced partition wall (see annotated Figure 2 below).

    PNG
    media_image2.png
    359
    506
    media_image2.png
    Greyscale

Claims 1, 3, 9, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benthin (US 5,797,441).
Regarding claim 1, Benthin discloses a device to operate a blind (directed to an intended use, the claim does not positively require limitations of a blind but a device with an intended use to operate a blind), the device comprising: 
for operating the blind; and
an enclosure (31) having an external surface that extends from a first end to a second end (top and bottom ends of 31), said external surface surrounds an internal space (space in which 6 is received);
wherein said endless loop blind control element (6) is enclosed within said enclosure (31) between said first end to said second end (Benthin: Figures 1-3);
and a partition wall disposed in said space between said first end to said second end (Benthin: Figure 4).

    PNG
    media_image3.png
    228
    251
    media_image3.png
    Greyscale

Regarding claim 9, Benthin discloses said enclosure includes at least one partition wall (wall between parallel walls of 31, Benthin: Figure 4) disposed within said internal space of said enclosure, and a slit (opening of 32 through which 6 can exit) on said external surface extending from the first end to the second end to receive a portion of said endless loop blind control element within the enclosure between said slit and said at least one partition wall (Benthin: Figures 1-4).  
Regarding claim 10, including one channel (33) extending outwardly from said at least one partition wall between said first end to said second end opposite said slit (opening of 32).
Regarding claim 3, Benthin discloses a device to operate a blind (directed to an intended use, the claim does not positively require limitations of a blind but a device with an intended use to operate a blind), the device comprising:
(a) an endless loop blind control element (6); and 
(b) an enclosure (31) extending from a first end to a second end and comprising: 
(i) first and second spaced substantially parallel walls (opposite walls of 31 shown in Figure 4) extending from said first end to a second end of said enclosure ; and 
(ii) at least one planar partition wall (wall between the parallel walls separating 32 from 33 shown in Figure 4) that extends between said first and second spaced substantially parallel walls and between said first end and said second end of said enclosure; and 51488682.1-3- 
(iii) at least one channel (32 or 33) extending between said first end and said second end to receive said endless loop blind control element (6); 
said at least one channel defined by said at least one partition wall and a portion of said first and second spaced substantially parallel walls (Benthin: Figure 4); 
and said at least one channel extending beyond said endless loop blind control element so as to inhibit access to the endless loop blind control element (Figure 4 shows that the channel is larger than the control element and the walls include a turned portion at the edges which inhibits access). 
Claims 1-8, 11, 12, 16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camerlo (EP 2 458 128 A1).
Regarding claim 1, Camerlo discloses a device to operate a blind (directed to an intended use, the claim does not positively require limitations of a blind but a device with an intended use to operate a blind), the device comprising: 
an endless loop blind control element (C) for operating the blind; and

wherein said endless loop blind control element is enclosed within said enclosure between said first end to said second end (Camerlo: Figures 1-8),
and a partition wall disposed in said space between said first end to said second end (Camerlo: Figures 9 and 9B).

    PNG
    media_image4.png
    418
    591
    media_image4.png
    Greyscale

Regarding claim 2, wherein said enclosure carries a drive device (17) to drive said endless loop blind control element for operation of said blind.  
Regarding claim 16, further including a blind operating mechanism (attached to B) having one of a sprocket and pulley (pulley about which C is supported) and said endless loop blind control element (C) and said enclosure hangs from said one of said sprocket and said pulley of said blind operating mechanism (Camerlo: Figure 1).  
Regarding claim 18, including a first and second spaced apart partition walls (walls extending from 3; Camerlo: Figures 9 and 9B) within said enclosure.  
Regarding claim 3, Camerlo disclose device to operate a blind (directed to an intended use, the claim does not positively require limitations of a blind but a device with an intended use to operate a blind), the device comprising:
(a) an endless loop blind control element (C); and 
(b) an enclosure (1) extending from a first end to a second end and comprising: 
(i) first and second spaced substantially parallel walls (front and back walls) extending from said first end to a second end of said enclosure ; and 
(ii) at least one planar partition wall (wall extending between the parallel walls, Camerlo: Figure 9 copied above) extends between said first and second spaced substantially parallel walls and between said first end and said second end of said enclosure; and 51488682.1-3- 
(iii) at least one channel (channel receiving C) extending between said first end and said second end to receive said endless loop blind control element; 
said at least one channel defined by said at least one partition wall and a portion of said first and second spaced substantially parallel walls (Camerlo: Figure 9); 
and said at least one channel extending beyond said endless loop blind control element so as to inhibit access to the endless loop blind control element (the channel is larger than the control element and the walls include a turned portion at the edges which inhibits access).  
Regarding claim 4, said at least one partition wall comprises first and second spaced partition walls defining a space between said partition walls and said first and second spaced substantially parallel walls (Camerlo: Figure 9 and 9B).  
Regarding claim 5, said at least one channel comprises a first channel defined by said first partition wall and a first portion of said first and second substantially parallel walls and second channel defined by said second partition wall and a second portion of said first and second substantially parallel walls (first and second channels each receiving C). 
Regarding claim 6, said enclosure is in the form of a flattened wand defining two opposed exterior edges where one of said edges presents said first channel and said second edge presents said second channel (channels are on the left and right edges).  
Regarding claim 7, each of said channels extend beyond said endless loop blind control element (the channel extending beyond the control element).
Regarding claim 8, each said first and second portions of said spaced substantially parallel walls include concave formations remote from said first and second partition walls that narrows the first and second channels (the channel walls formed by the parallel walls curve inwards towards 9 which is a concave wall). 
Regarding claim 11, said enclosure includes two spaced partition walls (partition walls extend from the parallel walls towards each other) within said enclosure and said one channel extends outwardly from said second partition wall between said first and said second end opposite a slit on said external surface (opening through which the endless element can extend, see Figure 7) extending from the first end to the second end to receive a portion of said endless loop blind control element within the enclosure between said slit and said at least one of said two spaced partition wall. 
Regarding claim 12, wherein said first and second channels each include concave cut out portions (9) enabling a user to pull a portion of said endless loop control element out from said first and second channels (Camerlo: Figure 7).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Camerlo, as applied in claim 6 above, in further view of Benthin.
Regarding claim 14, Camerlo allows the endless loop blind control element to move within the first and second channels and further allows for a portion to be withdrawn (Camerlo: Figure 7). Camerlo fails to disclose a stop member to control the withdrawal. However, Benthin discloses it is known to provide a device having an enclosure for a blind control element to have a stop member (43) selectively movable along the channel to control the withdrawal of the control element from out of the channel. It would have been obvious to one having ordinary skill in the art at the time of filing the invention to incorporate a stop member as taught by Benthin into the device of Camerlo to prevent excess removal of the control cord. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Allowable Subject Matter
Claims 13, 17, 20, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed June 30, 2021 have been fully considered but they are not persuasive. 
Regarding the argument with respect to the rejection under 35 USC 102(a)(1) of claims 1, 3-11, 18 and 19 as being anticipated  by Lamb, Examiner respectfully disagrees. Claim 1 and 3 have been amended to read a “device to operate a blind.” Firstly, the recitation “to operate a blind” is directed to an intended use of the device. The claim does not positively recite or require a blind. Secondly, the retractable cover of Lamb is understood to be a blind, therefore if the claim is further amended to positively require a blind, Lamb still teaches the claimed limitations. Lamb specifically recites that the device is for a retractable cover “for swimming pools, patios, or the like” and it is understood that blinds are retractable covers. In response to applicant's argument that the limitation “to operate a blind” overcomes Lamb, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding the argument with respect to the rejection under 35 USC 102(a)(1) of claims 1, 2, and 16 as being anticipated by Vestal, Examiner agrees that the claim amendments overcome the applied art.
Regarding the argument with respect to the rejection under 35 USC 102(a)(1) of claims 1, 3, 9, and 10 as being anticipated by Benthin, Examiner respectfully disagrees. Applicant argues that Benthin fails to disclose a partition wall disposed in said space between said first end to said second end. As evident in Figure 4 below, there is a partition wall within the enclosure.

    PNG
    media_image3.png
    228
    251
    media_image3.png
    Greyscale

Further, regarding claim 9, a slit is provided adjacent the space where the endless loop blind control element (32) is received and the endless loop blind control element is between the slit and the partition wall.
	Regarding claim 3, Applicant argues that Benthin fails to disclose at least one planar partition wall that extends between said first end to said second end. Examiner respectfully disagrees. As shown in Figure 4, a planar partition wall is providing in the space of the enclosure. Further the wall extends between first and second ends of the enclosure which corresponds to the top and bottom ends of the enclosure (31) shown in Figures 1-3.
Regarding the argument with respect to the rejection under 35 USC 102(a)(1) of claims 1-8, 11, 12, 16, and 18 as being anticipated by Camerlo, Examiner respectfully disagrees. Applicant argues that Camerlo fails to disclose an enclosure having an external surface that extends from a first end to a second end, said external surface surrounds an internal space, wherein said endless loop blind control element is enclosed within said enclosure between said first end to said second end and a partition wall disposed in said space between said first end to said second end. Examiner disagrees, Camerlo discloses an enclosure (1) with first and second ends corresponding to top and bottom ends and the enclosure having an external surface that surrounds an internal space receiving an endless loop blind (C received in channel) with partition walls extending from the enclosure walls into the space of the internal space which 
Regarding the argument with respect to the rejection under 35 USC 103 of claims 14 as being unpatentable over Camerlo in view of Benthin, Examiner respectfully disagrees. Applicant argues that claim 14 depends from claim 3 which is not taught by Camerlo but as discussed above, Camerlo teaches the argued limitations of claim 3.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344.  The examiner can normally be reached on Mon-Thu 7am-4:30pm EST, alternate Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634